                Case 19-10479-KG   Doc 80-2   Filed 03/26/19   Page 1 of 37



                                         EXHIBIT A

                              Proposed Bidding Procedures Order




01:24295850.4
                         Case 19-10479-KG             Doc 80-2       Filed 03/26/19         Page 2 of 37



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         F+W MEDIA, INC., et al.,1                                    Case No. 19-10479 (KG)

                                            Debtors.                  (Jointly Administered)

                                                                      Ref. Docket No. ___

            ORDER (I) APPROVING (A) BIDDING PROCEDURES FOR THE SALE OF THE
          DEBTORS’ ASSETS RELATED TO THE COMMUNITIES LINE; AND (B) FORM AND
           MANNER OF NOTICES RELATED THERETO; AND (II) SCHEDULING DATES TO
                           CONDUCT AUCTION AND HEARING TO
              CONSIDER FINAL APPROVAL OF SALE, INCLUDING TREATMENT OF
                      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                  Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

         debtors in possession (the “Debtors”) for the entry of (i) an order (this “Bidding Procedures

         Order”): (a) approving the proposed bidding procedures attached as Exhibit 1 to this Bidding

         Procedures Order (the “Bidding Procedures”), to govern the sale (the “Sale”) of substantially all

         of the assets related to the Debtors’ going-concern business of Communities (the “Acquired

         Assets”); (b) establishing procedures for the assumption and assignment of executory contracts

         and unexpired leases, including notice of proposed cure amounts (the “Assumption and

         Assignment Procedures”); (c) approving the form and manner of notice with respect to certain

         procedures, protections, schedules, and agreements described herein and attached hereto;

         (d) scheduling a final hearing (the “Sale Hearing”) to approve the Sale; and (e) granting related


         1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.
         2
           Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the Motion or
         the Bidding Procedures, as applicable.

01:24296239.3
                       Case 19-10479-KG         Doc 80-2       Filed 03/26/19    Page 3 of 37



         relief, and (ii) at the Sale Hearing, an order (a “Sale Order”), a proposed form of which will be

         filed on the date that is two (2) business days prior to the Sale Hearing, (x) authorizing the sale of

         the Acquired Assets free and clear of liens, claims, interests, and encumbrances (collectively, the

         “Interests”) with any such Interests to attach to the proceeds thereof with the same validity,

         extent, and priority (under the Bankruptcy Code) as such Interests had immediately prior to the

         consummation of the Sale; (y) authorizing the assumption and assignment of certain executory

         contracts and unexpired leases; and (z) granting related relief, all as more fully described in the

         Motion; and this Court having found that it has jurisdiction over this matter pursuant to

         28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core proceeding pursuant

         to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and the

         Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

         found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

         creditors, and other parties in interest; and this Court having found that the Debtors provided

         appropriate notice of the Motion and the opportunity for a hearing on the Motion under the

         circumstances; and this Court having reviewed the Motion and having heard the statements in

         support of the relief requested therein at a hearing, if any, before this Court; and this Court

         having determined that the legal and factual bases set forth in the Motion and at the hearing, if

         any, establish just cause for the relief granted herein; and upon all of the proceedings had before

         this Court; and after due deliberation and sufficient cause appearing therefor, THE COURT

         HEREBY FINDS THAT:

                A.      The findings of fact and conclusions of law herein constitute this Court’s findings

         of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

         pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,


01:24296239.3
                                                           2
                       Case 19-10479-KG          Doc 80-2      Filed 03/26/19     Page 4 of 37



         they are adopted as such. To the extent any conclusions of law are findings of fact, they are

         adopted as such.

                B.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

         1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper

         pursuant to 28 U.S.C. §§ 1408 and 1409.

                C.      The statutory bases for the relief requested in the Motion are sections 105, 363,

         365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002(a)(2), 6004, 6006, 9007, and

         9014, and Local Rule 6004-1. The legal and factual bases set forth in the Motion establish just

         cause for the relief granted herein. Entry of this Bidding Procedures Order is in the best interests

         of the Debtors and their respective estates, creditors, and other parties-in-interest.

                D.      Notice of the Motion, the Bidding Procedures hearing, and the proposed entry of

         this Bidding Procedures Order was adequate and sufficient under the circumstances of the

         Chapter 11 Cases, and such notice complied with all applicable requirements of the Bankruptcy

         Code, the Bankruptcy Rules, and the Local Rules. Notice of the Motion has been given to: (i) all

         entities known to have expressed an interest in a transaction with respect to some or all of the

         Debtors’ assets during the past six (6) months; (ii) all entities known to have asserted any Interest

         in or upon any of the Acquired Assets; (iii) all federal, state, and local regulatory or taxing

         authorities or recording offices which have a reasonably known interest in the relief requested by

         this Motion; (iv) known counterparties to any unexpired leases or executory contracts that could

         potentially be assumed and assigned to the Successful Bidder; (v) the Office of the United States

         Trustee for the District of Delaware; (vi) the Committee; (vii) the Debtors’ pre- and post-petition

         lenders; (viii) the Securities & Exchange Commission; (ix) the Office of the United States

         Attorney General for the District of Delaware; (x) the Internal Revenue Service; (xii) the U.S.


01:24296239.3
                                                           3
                       Case 19-10479-KG         Doc 80-2       Filed 03/26/19    Page 5 of 37



         Department of Justice; (xi) the offices of the attorneys general for the states in which the Debtors

         operate; and (xii) all parties entitled to notice pursuant to Local Rule 2002-1(b) (collectively, the

         “Notice Parties”). Accordingly, no further notice of the Motion or this Bidding Procedures

         Order is necessary or required.

                E.      The Debtors have demonstrated a compelling and sound business justification for

         this Court to grant the relief as set forth herein, including, without limitation: (i) approval of the

         Bidding Procedures; (ii) approval of the Assumption and Assignment Procedures; (iii) approval

         of the form and manner of notice of all procedures, protections, schedules, and agreements

         described in the Motion and attached thereto; (iv) the scheduling of a date for the Sale Hearing;

         and (v) all related relief as set forth herein. Such compelling and sound business justification,

         which was set forth in the Motion and on the record at the hearing for such Motion, are

         incorporated herein by reference and, among other things, form the basis for the findings of fact

         and conclusions of law set forth herein.

                F.      The Bidding Procedures, in the form attached hereto as Exhibit 1 and

         incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,

         reasonable, and appropriate and represent the best method for maximizing the value of the

         Debtors’ estates.

                G.      The Motion and the Assumption and Assignment Notice are reasonably calculated

         to provide counterparties to the Assigned Contracts with proper notice of the intended

         assumption and assignment of their executory contracts or unexpired leases, any cure amounts

         relating thereto, and the Assumption and Assignment Procedures.

                H.      The sale notice (the “Sale Notice”) attached hereto as Exhibit 2 is appropriate and

         reasonably calculated to provide all interested parties with timely and proper notice of the sale of


01:24296239.3
                                                           4
                        Case 19-10479-KG            Doc 80-2        Filed 03/26/19      Page 6 of 37



         the Acquired Assets, including, without limitation: (i) the date, time, and place of the Auction (if

         one is held); (ii) the Bidding Procedures; (iii) the deadline for filing objections to the Sale and

         entry of the Sale Order, and the date, time, and place of the Sale Hearing; (iv) reasonably specific

         identification of the assets to be sold; (v) instructions for promptly obtaining copies of the Asset

         Purchase Agreement; (vi) a description of the Sale as being free and clear of liens, claims,

         encumbrances, and other interests (except as set forth in the Sale Order and Asset Purchase

         Agreement), with all such liens, claims, encumbrances, and other interests attaching with the

         same validity and priority to the Sale proceeds; and (vii) notice of the proposed assumption and

         assignment of Assigned Contracts to the Successful Bidder, and no other or further notice of the

         Sale shall be required.

                 I.       The Debtors’ marketing process has been reasonably calculated to maximize

         value for the benefit of all stakeholders.

         IT IS HEREBY ORDERED THAT:

                 1.       The Motion is granted as provided herein.3

                 2.       All objections to the relief requested in the Motion that have not been withdrawn,

         waived, or settled as announced to this Court at the hearing on the Motion or by stipulation filed

         with this Court, are overruled.

                 3.       The record establishes that the Debtors’ prior actions in connection with the

         marketing process, as it relates to the Acquired Assets, were appropriate and reasonably

         calculated to lead to the highest and best offer for the Sale.




         3
            Notwithstanding anything to the contrary herein, the consummation of the Sale is subject to entry of the Sale
         Order.

01:24296239.3
                                                                5
                        Case 19-10479-KG        Doc 80-2      Filed 03/26/19   Page 7 of 37



        I.         Timeline for the Sale

                   4.     The Debtors are authorized to proceed with the Sale in accordance with the

         Bidding Procedures, which are attached to this Order as Exhibit 1, and are authorized to take any

         and all actions reasonably necessary or appropriate to implement the Bidding Procedures in

         accordance with the following timeline, and as more fully described herein:

                             Action                                         Deadline

             Deadline for the Debtors to serve the 3 business days after entry of the Bidding
             Sale Notice                           Procedures Order
             Sale Objection Deadline               4:00 p.m. (prevailing Eastern Time) on May 28,
                                                   2019

             Assumption and Assignment Objection Fourteen days from the Assumption and Assignment
             Deadline                                Service Date
             (Deadline to object to proposed
             assumption of the applicable Assigned
             Contract and proposed Cure Costs)
             Bid Deadline                            5:00 p.m. (prevailing Eastern Time) on May 28,
                                                     2019
             Auction                                 10:00 a.m. (prevailing Eastern Time) on May 30,
                                                     2019, if needed, at the offices of Young Conaway
                                                     Stargatt & Taylor, LLP, 1000 N. King Street,
                                                     Wilmington, Delaware 19801 (or such other place
                                                     and time as the Debtors timely communicate to all
                                                     entities entitled to attend the Auction)
             Deadline to Object to conduct of the 10:00 a.m. (prevailing Eastern Time) on June 3,
             Auction and Sale to a Successful Bidder 2019
             (the “Auction Objection Deadline”)
             Sale Hearing                            1:00 p.m. (prevailing Eastern Time) on June 4, 2019


                   5.     For the avoidance of doubt, the Debtors reserve the right, and are authorized, to

         modify the above timeline and the Bidding Procedures, in consultation with the Committee and

         the DIP Lenders, which consent shall not be unreasonably withheld, in accordance with the

         provisions of the Bidding Procedures, provided that a notice of any such modification will be




01:24296239.3
                                                          6
                         Case 19-10479-KG        Doc 80-2      Filed 03/26/19     Page 8 of 37



         filed        with      this    Court     and     posted     on     the       following    website,

         https://dm.epiq11.com/#/case/FWM/info (the “Case Website”).

        II.      The Bidding Procedures

                 6.          The Bidding Procedures are approved in their entirety.       The Debtors are

         authorized to take any and all actions reasonably necessary or appropriate to implement the

         Bidding Procedures. The failure to specifically include or reference a particular provision of the

         Bidding Procedures in this Bidding Procedures Order shall not diminish or impair the

         effectiveness of such provision.

                 7.          The process and requirements associated with submitting a Qualified Bid are

         approved as fair, reasonable, appropriate, and designed to maximize recoveries for the benefit of

         the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

         Procedures, the Bid Deadline shall be 5:00 p.m. (prevailing Eastern Time) on May 28, 2019.

         Any disputes or objections to the selection of Qualified Bids, Successful Bids, or Backup Bids

         (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale Hearing as

         set forth herein.

                 8.          The Debtors are authorized to conduct the Auction in accordance with the

         Bidding Procedures. The Auction, to the extent that an Auction is necessary under the Bidding

         Procedures, shall take place at 10:00 a.m. (prevailing Eastern Time) on May 30, 2019 at the

         offices of the proposed counsel for the Debtors, Young Conaway Stargatt & Taylor, LLP, 1000

         N. King Street, Wilmington, Delaware 19801 (or such other place and time as the Debtors timely

         communicate no later than 14 hours prior to the Auction, or as soon as reasonably practicable, to

         all entities entitled to attend the Auction). Any objections to the conduct of the Auction must be

         filed by the Auction Deadline and served on the Objection Recipients (as defined below).


01:24296239.3
                                                           7
                      Case 19-10479-KG         Doc 80-2        Filed 03/26/19   Page 9 of 37



                9.      Any creditor with a valid and perfected lien on any of the Acquired Assets (each,

         a “Secured Creditor”) shall have the right, subject in all respects to the Bankruptcy Code and

         other applicable law, to credit bid all or any portion of such Secured Creditor’s allowed secured

         claims to the extent that such secured claims are valid and undisputed pursuant to section 363(k)

         of the Bankruptcy Code or other applicable law, and any such credit bid shall be deemed a

         Qualified Bid, and any such Secured Creditor a Qualified Bidder, for all purposes hereof. If a

         Secured Creditor, in accordance with section 363(k) of the Bankruptcy Code, purchases assets

         and subsequently this Court disallows all or any portion of the secured claims that comprises part

         of any such credit bid, the corresponding Successful Bid for the disallowed portion of such credit

         bid must instead be paid in cash.

                10.     Following entry of this Order, the Debtors shall be authorized, but not obligated,

         in consultation with the Committee and the DIP Lenders, to select one or more potential bidders

         to act as a stalking horse bidder (a “Stalking Horse Bidder”) for all or any portion of the Assets

         (which Stalking Horse Bidder may be the Lenders pursuant to a credit bid or otherwise), and

         may agree to provide such Stalking Horse Bidder(s) certain bid protections, including an expense

         reimbursement and/or a break-up fee (the “Bid Protections”); provided that any such Bid

         Protections shall be subject to approval by the Court, which the Debtors may seek on an

         expedited basis pursuant to section 105(a) of the Bankruptcy Code and Local Rule 9006-1(e).

        III.    Notice Procedures

                11.     The Sale Notice attached hereto as Exhibit 2 is hereby approved.

                12.     On or before three (3) business days after entry of this Bidding Procedures Order,

         the Debtors will cause the Sale Notice to be sent by first-class mail postage prepaid to the Notice

         Parties and all known creditors of the Debtors.


01:24296239.3
                                                           8
                         Case 19-10479-KG       Doc 80-2       Filed 03/26/19   Page 10 of 37



                13.       In addition to the foregoing, as soon as practicable, but in any event no later than

         seven (7) business days after the entry of this Bidding Procedures Order, the Debtors shall

         publish the Sale Notice (modified for publication, as necessary) once in the national edition of

         The New York Times, USA Today, or the Wall Street Journal.

                14.       Service of the Sale Notice as described herein shall be sufficient and proper notice

         of the Sale with respect to known interested parties. Publication of the Sale Notice as described

         herein shall be sufficient and proper notice of the Sale to any other interested parties whose

         identities are unknown to the Debtors.

                15.       No later than noon the next business day after the conclusion of the Auction, the

         Debtors shall file on the docket and post on the Case Website, but not serve, a notice identifying

         the Successful Bidder.

        IV.     Assumption and Assignment Procedures

                16.       The Assumption and Assignment Procedures, which are set forth below,

         regarding the assumption and assignment of the executory contracts proposed to be assumed by

         the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the Successful

         Bidder pursuant to section 365(f) of the Bankruptcy Code are hereby approved to the extent set

         forth herein.

                A.        Notice of Assumption and Assignment.

                17.       As soon as practicable following entry of this Bidding Procedures Order, (any

         such date, the “Assumption and Assignment Service Date”) the Debtors shall file with this Court,

         and post on the Case Website, the Notice of Assumption and Assignment and, included

         therewith, a list (the “Assigned Contracts List”) that specifies: (i) each of the Debtors’ executory

         contracts and unexpired leases that may be assumed and assigned in connection with the Sale

         (the “Assigned Contracts”), including the name of each non-Debtor counterparty to such
01:24296239.3
                                                           9
                      Case 19-10479-KG         Doc 80-2       Filed 03/26/19    Page 11 of 37



         Assigned Contract (the “Assigned Contract Counterparty”); and (ii) the proposed amount

         necessary, if any, to cure all monetary defaults, if any, under the proposed Assigned Contract

         (the “Cure Costs”). The Debtors shall serve, by first class mail, the Notice of Assumption and

         Assignment, in substantially the form attached hereto as Exhibit 3, and the Assigned Contracts

         List on each Assigned Contract Counterparty. The Debtors shall serve on all parties that have

         requested notice pursuant to Bankruptcy Rule 2002, by first class mail, the Notice of Assumption

         and Assignment without the Assigned Contracts List. Service as set forth herein shall be deemed

         proper, due, timely, good, and sufficient notice and no other or further notice is necessary.

                18.     An Assigned Contract Counterparty listed on the Notice of Assumption and

         Assignment may file an objection (an “Assigned Contract Objection”) to the proposed

         assumption and assignment of the applicable Assigned Contract or the proposed Cure Costs. All

         Assigned Contract Objections must (i) state, with specificity, the legal and factual basis for the

         objection as well as what Cure Costs are required, if any, (ii) include appropriate documentation

         in support thereof, and (iii) be filed and served on the Objection Recipients no later than 4:00

         p.m. (prevailing Eastern Time) fourteen (14) days following the Assumption and Assignment

         Service Date (the “Assumption and Assignment Objection Deadline”).

                19.     If an Assigned Contract Counterparty files an Assigned Contract Objection in a

         manner that is consistent with the requirements set forth above, and the parties are unable to

         consensually resolve the dispute prior to the Sale Hearing, the amount to be paid or reserved with

         respect to such objection will be determined at the Sale Hearing, such later hearing date that the

         Debtors determine in their discretion, or such other date determined by this Court.

                B.      Supplemental Notice of Assumption and Assignment.

                20.     Following the conclusion of the Auction, if any, and the selection of the

         Successful Bidder, the Debtors reserve the right at any time after the Assumption and
01:24296239.3
                                                         10
                       Case 19-10479-KG       Doc 80-2        Filed 03/26/19   Page 12 of 37



         Assignment Service Date, before or after the closing of the Sale, to: (i) supplement the list of

         Assigned Contracts on the Notice of Assumption and Assignment with previously omitted

         Assigned Contracts; (ii) remove an Assigned Contract from the list of executory contracts and

         unexpired leases ultimately selected as an Assigned Contract that the Successful Bidder proposes

         be assumed and assigned to it in connection with the Sale or add to such list; and (iii) modify the

         previously stated Cure Cost associated with any Assigned Contract.

                21.     In the event that the Debtors exercise any of the rights reserved in paragraph 20

         above, the Debtors will promptly serve a supplemental notice of assumption and assignment by

         electronic transmission, hand delivery, or overnight mail on the Assigned Contract Counterparty,

         and its attorney, if known, to each impacted Assigned Contract at the last known address

         available to the Debtors (a “Supplemental Notice of Assumption and Assignment”). Each

         Supplemental Notice of Assumption and Assignment will include the same information with

         respect to listed proposed Assigned Contracts as was included in the Notice of Assumption and

         Assignment.

                22.     Any Assigned Counterparty listed on a Supplemental Notice of Assumption and

         Assignment may file an objection (a “Supplemental Assigned Contract Objection”) to the

         proposed assumption and assignment of the applicable Assigned Contract, the proposed Cure

         Costs, or the Successful Bidder’s proposed form of adequate assurance of performance, if any.

         All Supplemental Assigned Contract Objections must: (i) state, with specificity, the legal and

         factual basis thereof as well as what Cure Costs the objecting party believes are required, if any;

         (ii) include appropriate documentation in support of the objection; and (iii) be filed and served

         on the Objection Recipients no later than fourteen (14) days from the date of service of such

         Supplemental Notice of Assumption and Assignment (the “Supplemental Assumption and


01:24296239.3
                                                         11
                       Case 19-10479-KG        Doc 80-2       Filed 03/26/19   Page 13 of 37



         Assignment Deadline”), which date will be set forth in the Supplemental Notice of Assumption

         and Assignment.

                23.     If an Assigned Contract Counterparty files a Supplemental Assigned Contract

         Objection in a manner that is consistent with the requirements set forth above, and the parties are

         unable to consensually resolve the dispute, the Debtors will seek an expedited hearing before this

         Court (a “Supplemental Assigned Contract Hearing”) to determine the Cure Costs, if any, and

         approve the assumption of the relevant Assigned Contracts. If there is no such objection, then

         the Debtors will obtain an order of this Court, including by filing a certification of no objection,

         (a “Supplemental Assigned Contract Order”) fixing the Cure Costs and approving the

         assumption of any Assigned Contract listed on a Supplemental Notice of Assumption and

         Assignment.

                C.      Additional Notice of Assumption and Assignment Procedures.

                24.     If the Assigned Contract Counterparty does not file and serve a Assigned Contract

         Objection or Supplemental Assigned Contract Objection in a manner that is consistent with the

         requirements set forth above, and absent a subsequent order of this Court in connection with such

         objection establishing an alternative Cure Cost, (i) the Cure Costs, if any, set forth in the Notice

         of Assumption and Assignment (or Supplemental Notice of Assumption and Assignment) shall

         be controlling, notwithstanding anything to the contrary in any Assigned Contract or any other

         document, and (ii) the Assigned Contract Counterparty will be deemed to have consented to the

         assumption and assignment of the Assigned Contract and the Cure Costs, if any, and will be

         forever barred from asserting any other claims related to such Assigned Contract, other than

         additional amounts on account of a default occurring between the service of the Assigned

         Contract Objection and the assumption of the Assigned Contract, against the Debtors or the

         Successful Bidder, or the property of any of them.
01:24296239.3
                                                         12
                      Case 19-10479-KG          Doc 80-2      Filed 03/26/19   Page 14 of 37



                25.     Any objections to the Successful Bidder’s proposed form of adequate assurance

         of future performance must be filed and served on the Objection Recipients by the later of (i) the

         Auction Objection Deadline, which is 10:00 a.m. (prevailing Eastern Time) on June 3, 2019, and

         (ii) the Supplemental Assumption and Assignment Deadline, and will be resolved at the Sale

         Hearing or Supplemental Assigned Contract Hearing, as applicable, or, in the Debtors’

         discretion, adjourned to a later hearing.

                26.     The inclusion of an Assigned Contract on the Notice of Assumption and

         Assignment (or Supplemental Notice of Assumption and Assignment) will not: (i) obligate the

         Debtors to assume any Assigned Contract listed thereon or the Successful Bidder to take

         assignment of such Assigned Contract; or (ii) constitute any admission or agreement of the

         Debtors that such Assigned Contract is an executory contract. Only those Assigned Contracts

         that are included on a schedule of assumed and acquired contracts attached to the final asset

         purchase agreement with the Successful Bidder (including amendments or modifications to such

         schedules in accordance with such asset purchase agreement) will be assumed and assigned to

         the Successful Bidder.

        V.      Sale Hearing.

                27.     A Sale Hearing to (i) approve the sale of the Acquired Assets to the Successful

         Bidder and (ii) authorize the assumption and assignment of certain executory contracts and

         unexpired leases shall be held at 1:00 p.m. (prevailing Eastern Time) on June 4, 2019, and may

         be adjourned or rescheduled without notice other than the filing of a notice on this Court’s

         docket, which notice shall be posted on the Case Website. At the Sale Hearing, the Debtors will

         seek Bankruptcy Court approval of the Successful Bid and the Backup Bid. The Sale Hearing

         shall be an evidentiary hearing on matters relating to the Sale and there will be no further bidding

         at the Sale Hearing. In the event that the Successful Bidder cannot or refuses to consummate the
01:24296239.3
                                                         13
                         Case 19-10479-KG       Doc 80-2        Filed 03/26/19    Page 15 of 37



         Sale, the Debtors may, in accordance with the Bidding Procedures, designate the Backup Bid to

         be the new Successful Bid and the Backup Bidder to be the new Successful Bidder, and the

         Debtors shall be authorized, but not required, to consummate the transaction with the Backup

         Bidder without further order of the Bankruptcy Court.

                   28.     Any and all objections, if any, to the Sale to the Successful Bidder and entry of

         the Sale Order (a “Sale Objection”) must be filed by 4:00 p.m. (prevailing Eastern Time) on May

         28, 2019 (the “Sale Objection Deadline”) and served on: (i) proposed counsel to the Debtors,

         Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,

         Delaware 19801, Attn: Kenneth J. Enos, Esq. (kenos@ycst.com) and Elizabeth S. Justison, Esq.

         (ejustison@ycst.com); (ii) the Office of the United States Trustee for the District of Delaware,

         844 King Street, Suite 2207, Wilmington, Delaware, 19801, Attn: Benjamin A. Hackman, Esq.

         (Benjamin.A.Hackman@usdoj.gov); (iii) the Debtors’ investment banker, FTI Consulting, Inc.,

         Three Times Square, 9th Floor, New York, New York 10036, Attn: Glenn Tobias

         (Glenn.Tobias@fticonsulting.com) and Shane Campbell (Shane.Campbell@fticonsulting.com);

         (iv) counsel to the Debtors’ post-petition lenders, Halperin Battaglia Benzija, LLP, 40 Wall

         Street,    37th    Floor,   New     York,   New     York     10005,     Attn:   Alan   D.   Halperin

         (ahalperin@halperinlaw.net); and (v) counsel to the Committee, Arent Fox LLP, 1301 Avenue of

         the Americas, Floor 42, New York, New York 10019, Attn: Jordana L. Renert

         (jordana.renert@arentfox.com) and Robert M. Hirsh (robert.hirsh@arentfox.com); Morris James

         LLP, 500 Delaware Avenue, Suite 1500, Wilmington, Delaware 19801, Attn: Eric J. Monzo

         (emonzo@morrisjames.com) and Brya M. Keilson (bkeilson@morrisjames.com) (collectively

         (i)–(v), the “Objection Recipients”). Any party failing to timely file a Sale Objection will be

         forever barred from objecting to the Sale and will be deemed to have consented to the Sale,


01:24296239.3
                                                           14
                       Case 19-10479-KG       Doc 80-2       Filed 03/26/19   Page 16 of 37



         including the transfer of the Debtors’ right, title and interest in, to, and under the Acquired

         Assets free and clear of any and all Interests in accordance with the definitive agreement for the

         Sale.

        VI.      Miscellaneous.

                 29.    The Debtors are authorized to take all actions necessary to effectuate the relief

         granted pursuant to this Bidding Procedures Order in accordance with the Motion.

                 30.    This Bidding Procedures Order shall constitute the findings of fact and

         conclusions of law and shall take immediate effect upon execution hereof.

                 31.    To the extent any of the deadlines set forth in this Bidding Procedures Order do

         not comply with the Local Rules, such Local Rules are waived and the terms of this Bidding

         Procedures Order shall govern.

                 32.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

         7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions

         of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.

                 33.    This Court shall retain jurisdiction with respect to all matters arising from or

         related to the implementation or interpretation of this Bidding Procedures Order, including, but

         not limited to, any matter, claim, or dispute arising from or relating to the Bidding Procedures,

         any Asset Purchase Agreement, and the implementation of this Bidding Procedures Order.




01:24296239.3
                                                        15
Case 19-10479-KG   Doc 80-2   Filed 03/26/19   Page 17 of 37



                        Exhibit 1

                   Bidding Procedures
                        Case 19-10479-KG             Doc 80-2       Filed 03/26/19        Page 18 of 37



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         F+W MEDIA, INC., et al.,1                                    Case No. 19-10479 (KG)

                                            Debtors.                  (Jointly Administered)



                  BIDDING PROCEDURES FOR THE SALE OF THE DEBTORS’ ASSETS
                         RELATED TO THE COMMUNITIES BUSINESS LINE

                 On April [Ɣ], 2019, the United States Bankruptcy Court for the District of Delaware
         (the “Court”) entered an order [D.I. [Ɣ]] (the “Bidding Procedures Order”),2 by which the Court
         approved, among other things, the following procedures (the “Bidding Procedures”). The
         Bidding Procedures set forth the process by which the Debtors are authorized to solicit bids and,
         if necessary, conduct an auction (the “Auction”) for the sale (the “Sale”) of substantially all of
         the Debtors’ assets related to the Debtors’ Communities business line (the “Assets”).

         1.       Submissions to the Debtors.

                 All submissions to the Debtors required to be made under the Bidding Procedures must
         be directed to each of the following persons unless otherwise provided (collectively, the “Notice
         Parties”):

                  a.      Debtors. F+W Media, Inc., 1140 Broadway, 14th Floor, New York, New York
                          10001, Attn: Gregory J. Osberg (greg.osberg@fwmedia.com).

                  b.      Debtors’ Counsel. Young Conaway Stargatt & Taylor, LLP, Rodney Square,
                          1000 North King Street, Wilmington, Delaware 19801, Attn: Kenneth J. Enos
                          (kenos@ycst.com) and Elizabeth S. Justison (ejustison@ycst.com).

                  c.      Debtors’ Investment Banker. FTI Consulting, Inc. (“FTI”), Three Times
                          Square, 9th Floor, New York, New York 10036, Attn: Glenn Tobias
                          (Glenn.Tobias@fticonsulting.com)    and        Shane         Campbell
                          (Shane.Campbell@fticonsulting.com).




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.
         2
           All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
         Procedures Order.
01:24283965.4
                       Case 19-10479-KG           Doc 80-2        Filed 03/26/19     Page 19 of 37



                 d.      DIP Lenders’ Counsel. Halperin Battaglia Benzija, LLP, 40 Wall Street, 37th
                         Floor, New York, New York 10005, Attn: Alan D. Halperin
                         (ahalperin@halperinlaw.net).

                 e.      Committee’s Counsel. Arent Fox LLP, 1301 Avenue of the Americas, Floor 42,
                         New      York,    New      York    10019,    Attn:    Jordana    L. Renert
                         (jordana.renert@arentfox.com)        and        Robert        M.     Hirsh
                         (robert.hirsh@arentfox.com); Morris James LLP, 500 Delaware Avenue, Suite
                         1500,      Wilmington,    Delaware    19801,    Attn:    Eric    J. Monzo
                         (emonzo@morrisjames.com) and Brya M. Keilson (bkeilson@morrisjames.com).

         2.      Potential Bidders.

                 The Debtors and their advisors have identified, and may in the future identify, parties
         they believe potentially may be interested in consummating (and potentially may have the
         financial resources necessary to consummate) a transaction. To participate in the bidding
         process or otherwise be considered for any purpose under these Bidding Procedures, a person or
         entity interested in consummating a Sale (each, a “Potential Bidder”) must deliver or have
         previously delivered, if determined to be necessary by the Debtors:

                 a.      an executed confidentiality agreement on terms acceptable to the Debtors
                         (a “Confidentiality Agreement”), to the extent not already executed; and

                 b.      proof by the Potential Bidder of its financial capacity to close a transaction,
                         including payment of any cure amount with respect to any contract that may be
                         assigned, which may include current unaudited or verified financial statements of,
                         or verified financial commitments obtained by, the Potential Bidder (or, if the
                         Potential Bidder is an entity formed for the purpose of acquiring the property to
                         be sold, the party that will bear liability for a breach), the adequacy of which the
                         Debtors and their advisors will determine in consultation with any official
                         committee of unsecured creditors appointed in the Debtors’ chapter 11 cases (the
                         “Committee”) and the DIP Lenders (as defined in the Interim Order
                         (i) Authorizing the Debtors to Obtain Postpetition Secured Financing and Use
                         Cash Collateral; (ii) Modifying the Automatic Stay; and (iii) Scheduling a Final
                         Hearing [D.I. 42]).

         3.      Qualified Bidders.

                 a.      A “Qualified Bidder” is a Potential Bidder: (i) who has satisfied the requirements
                         of Sections 2 (a) and (b) above; and (ii) whose Bid (as defined below) is a
                         Qualified Bid (as defined below). Promptly after the Bid Deadline, the Debtors’
                         advisors will notify each Potential Bidder in writing whether such Potential
                         Bidder is a Qualified Bidder. Both the lenders under the Pre-Petition Credit
                         Agreement3 (the “Pre-Petition Lenders”) and the DIP Lenders (together with the
                         Pre-Petition Lenders, the “Lenders”) shall each be deemed a Qualified Bidder.

         3
           The Pre-Petition Credit Agreement means that certain Amended and Restated Credit Agreement, dated as of May
         24, 2017, among New Publishing Holdings, Inc., F+W Media, Inc., as the Borrower, the several banks and other
         financial institutes or entities from time to time parties thereto, as lenders.
01:24283965.4                                                 2
                     Case 19-10479-KG        Doc 80-2       Filed 03/26/19   Page 20 of 37



                b.     For the avoidance of doubt, Potential Bidders may submit a Bid for any or all of
                       the Assets, provided that such Bid(s), when taken as a whole along with other
                       Bids, is determined by the Debtors, in consultation with the Committee and the
                       DIP Lenders in accordance with Section 3(a) of these Bidding Procedures, to
                       constitute a Qualified Bid, provided that in determining the value of the Bid, the
                       Debtors will not be limited to evaluating the dollar amount of the Bid, but may
                       also consider factors affecting the speed, certainty, and value of the proposed
                       transaction.

                c.     If any Potential Bidder is determined by the Debtors, in consultation with
                       Committee and the DIP Lenders, not to be a Qualified Bidder, the Debtors will
                       refund such Qualified Bidder’s Deposit (as defined below) on or within three (3)
                       business days such determination is made.

                d.     The Debtors may discuss, negotiate, or seek clarification of any Qualified Bid
                       from a Qualified Bidder. Without the written consent of the Debtors (in
                       consultation with the Committee and the DIP Lenders), a Qualified Bidder may
                       not modify, amend, or withdraw its Qualified Bid during the period that
                       such Qualified Bid remains binding as specified in these Bidding Procedures,
                       except for proposed amendments to increase the consideration contemplated by,
                       or otherwise improve the terms of, the Qualified Bid; provided that any Qualified
                       Bid may be improved at the Auction as set forth herein. Any improved Qualified
                       Bid must continue to comply with the requirements for Qualified Bids set forth in
                       these Bidding Procedures.

                e.     Any disputes related to these Bidding Procedures, including whether a Bid
                       constitutes a Qualified Bid, shall be resolved by the Court.

         4.     Due Diligence.

                a.     Diligence Provided to Potential Bidders.

                 Only Potential Bidders that have entered into a Confidentiality Agreement shall be
         eligible to receive due diligence information. No Potential Bidder will be permitted to
         conduct any due diligence without entering into a Confidentiality Agreement. The Debtors
         will provide to each Potential Bidder that has entered into a Confidentiality Agreement due
         diligence information as the Debtors determine to be reasonable under the circumstances. For all
         Potential Bidders, the due diligence period will end on the Bid Deadline, and, subsequent to the
         Bid Deadline, the Debtors shall have no obligation to furnish any due diligence information.

                 The Debtors shall not furnish any confidential information relating to the Assets, the
         Debtors’ liabilities, or any Sale (“Confidential Sale Information”) to any person, except to a
         Potential Bidder that has entered into a Confidentiality Agreement or to such Potential Bidder’s
         duly-authorized representatives, in each case, to the extent provided in the applicable
         Confidentiality Agreement. The Debtors and their advisors shall coordinate all reasonable
         requests from Potential Bidders for additional information and due diligence access; provided
         that the Debtors may decline to provide such information to Potential Bidders who, at such time
         and in the Debtors’ reasonable business judgment, in consultation with the Committee and the
         DIP Lenders, have not established, or who have raised doubt, that such Potential Bidder intends

01:24283965.4                                           3
                      Case 19-10479-KG         Doc 80-2       Filed 03/26/19    Page 21 of 37



         in good faith to, or has the capacity to, consummate the applicable Sale or are not reasonably
         likely to become a Qualified Bidder (as defined below).

                The Debtors also reserve the right to withhold any diligence materials that the Debtors
         determine are sensitive or otherwise not appropriate for disclosure to a Potential Bidder that the
         Debtors determine is a competitor of the Debtors or is affiliated with any competitor of the
         Debtors. Neither the Debtors nor their representatives shall be obligated to furnish information
         of any kind whatsoever to any person that is not approved by the Debtors as a Potential Bidder.

                All due diligence requests must be directed to FTI.

                b.      Diligence Provided by Potential Bidders.

                 Each Potential Bidder shall comply with all reasonable requests for additional
         information and due diligence access requested by the Debtors or their advisors regarding the
         ability of the Potential Bidder to consummate a Sale. Failure by a Potential Bidder to comply
         with such reasonable requests for additional information and due diligence access may be a basis
         for the Debtors to determine that such Potential Bidder is not a Qualified Bidder or that a Bid
         made by such Potential Bidder is not a Qualified Bid.

                 The Debtors and each of their respective advisors and representatives shall be obligated
         to maintain in confidence any confidential information in accordance with any applicable
         confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each
         recipient of confidential information agrees to use, and to instruct its advisors and representatives
         to use, such confidential information only in connection with the evaluation of Bids during the
         bidding process and these chapter 11 cases or in accordance with the terms of any applicable
         confidentiality agreement.

                Notwithstanding the foregoing and the provisions contained in any applicable
         confidentiality agreement, the Debtors and the Debtors’ advisors may disclose confidential
         information: (i) with the prior written consent of the applicable Potential Bidder and the
         Debtors; (ii) to the professional advisors of the Committee and the DIP Lenders as necessary
         hereunder, and (iii) as otherwise required by law, by court or other governmental order, or by
         governmental regulation, including, as appropriate, to regulatory agencies.

         5.     Form Asset Purchase Agreement

                The Debtors are in the process of preparing a form of asset purchase agreement (the
         “Form APA”) for the sale of the Assets. A copy of the Form APA will be filed with the Court
         and provided to prospective purchasers.

         6.     Stalking Horse Bidder

                Following entry of the Bidding Procedures Order, the Debtors shall be authorized, but not
         obligated, in consultation with the Committee and the DIP Lenders, to select one or more
         potential bidders to act as a stalking horse bidder (a “Stalking Horse Bidder”) for all or any
         portion of the Assets (which Stalking Horse Bidder may be the Lenders pursuant to a credit bid
         or otherwise), and may agree to provide such Stalking Horse Bidder(s) certain bid protections,
         including an expense reimbursement and/or a break-up fee (the “Bid Protections”); provided that
         any such Bid Protections shall be subject to approval by the Court, which the Debtors may seek
01:24283965.4                                             4
                       Case 19-10479-KG            Doc 80-2        Filed 03/26/19      Page 22 of 37



         on an expedited basis pursuant to section 105(a) of the Bankruptcy Code and Local Rule 9006-
         1(e).

         7.      Bid Requirements.

                A proposal, solicitation, or offer (each, a “Bid”) by a Qualified Bidder that is submitted in
         writing and satisfies each of the following requirements (collectively, the “Bid Requirements”),
         as determined by the Debtors in their reasonable business judgment, in consultation with the
         Committee and the DIP Lenders, shall constitute a “Qualified Bid.”

                 a.       Assets. Each Bid must clearly state which Assets the Qualified Bidder is agreeing
                          to purchase, and which liabilities of the Debtors the Qualified Bidder is agreeing
                          to assume (“Assumed Liabilities”).

                 b.       Purchase Price. Each Bid must clearly set forth the purchase price to be paid,
                          including and identifying separately any cash and non-cash components
                          (the “Purchase Price”).

                 c.       Deposit. With its Bid, each Potential Bidder must submit by wire transfer of
                          immediately available funds, a cash deposit in the amount equal to 7.5% of the
                          aggregate cash and non-cash Purchase Price set forth in the Bid,4 to be held in an
                          interest-bearing escrow account to be identified and established by the Debtors
                          (the “Deposit”).

                 d.       Qualified APA. Each Bid must include duly executed, non-contingent
                          transaction documents necessary to effectuate the Sale and shall include a
                          schedule of assumed contracts to the extent applicable to the Bid, and a copy of
                          the asset purchase agreement (together with a copy of the signed agreement that is
                          marked to show changes from the Form APA), including those related to the
                          respective Purchase Price and Assets to be acquired by such Qualified Bidder, as
                          well as all other material documents integral to such Bid (the “Qualified Bid
                          Documents”).

                 e.       Contingencies; No Financing or Diligence Outs. A Bid shall not be
                          conditioned on: (i) obtaining financing; (ii) shareholder, board of directors, or
                          other internal approval; or (iii) the outcome or completion of a due diligence
                          review by the Potential Bidder. Notwithstanding the foregoing, a Bid may be
                          subject to (i) the accuracy at the closing of the Sale of specified representations
                          and warranties and (ii) the satisfaction at the closing of the Sale of specified
                          conditions.

                 f.       Identity. Each Bid must fully disclose the identity of each entity that will be
                          bidding or otherwise participating in connection with such Bid (including each
                          equity holder or other financial backer of the Potential Bidder if such Potential
                          Bidder is an entity formed for the purpose of consummating the Sale), and the
                          complete terms of any such participation. Under no circumstances shall any

         4
           In determining the amount of the Deposit, the implied value of any securities to be provided as consideration
         under the Bid must be included, but the value of the Assumed Liabilities may be excluded.
01:24283965.4                                                  5
                     Case 19-10479-KG       Doc 80-2       Filed 03/26/19   Page 23 of 37



                      undisclosed principals, equity holders, or financial backers be associated with any
                      Bid. Each Bid must also include contact information for the specific persons and
                      counsel whom the Debtors and their advisors should contact regarding such Bid.

                g.    Demonstrated Financial Capacity. A Qualified Bidder must have, in the
                      Debtors’ business judgment, in consultation with the Committee and the DIP
                      Lenders, the necessary financial capacity to consummate the proposed
                      transactions required by its Bid and provide adequate assurance of future
                      performance under all contracts proposed to be assumed by such Bid.

                h.    Committed Financing. To the extent that a Bid is not accompanied by evidence
                      of the Potential Bidder’s capacity to consummate the transaction set forth in its
                      Bid with cash on hand, each Bid must include committed financing documented
                      to the satisfaction of the Debtors, in consultation with the Committee and the DIP
                      Lenders, which demonstrates that the Potential Bidder has received sufficient debt
                      or equity funding commitments to satisfy the Potential Bidder’s Purchase Price
                      and other obligations under its Bid.

                i.    Binding and Irrevocable. A Qualified Bid must be irrevocable unless and until
                      the Debtors accept a higher or otherwise better Bid and such Qualified Bidder is
                      not selected as a Backup Bidder (as defined herein).

                j.    Expenses; Disclaimer of Fees. Each Bid must disclaim any right to receive a
                      break-up fee, expense reimbursement, termination fee, or any other similar form
                      of compensation. For the avoidance of doubt, no Potential Bidder will be
                      permitted to request, nor be granted by the Debtors, at any time, whether as part
                      of the Auction or otherwise, a break-up fee, expense reimbursement, termination
                      fee, or any other similar form of compensation, and by submitting a Bid any
                      Potential Bidder is waiving any assertion or request for reimbursement on any
                      basis, including under section 503(b) of the Bankruptcy Code.

                k.    Authorization. Each Bid must contain evidence that the Potential Bidder has
                      obtained authorization or approval from its board of directors (or a comparable
                      governing body acceptable to the Debtors) with respect to the submission of its
                      Bid and the consummation of the transactions contemplated in such Bid.

                l.    As-Is, Where-Is. Each Bid must include a written acknowledgement and
                      representation that the Potential Bidder: (i) has had an opportunity to conduct any
                      and all due diligence regarding the Assets prior to submitting the Bid; (ii) has
                      relied solely upon its own independent review, investigation, and inspection of
                      any documents and the Assets in making its Bid; and (iii) did not rely upon any
                      written or oral statements, representations, promises, warranties, or guaranties
                      whatsoever, whether express, implied by operation of law, or otherwise, regarding
                      the Assets or the completeness of any information provided in connection
                      therewith or the Auction, except as expressly stated in the Qualified Bid
                      Documents.




01:24283965.4                                          6
                     Case 19-10479-KG         Doc 80-2      Filed 03/26/19     Page 24 of 37



               m.      Adherence to Bid Procedures. By submitting its Bid, each Potential Bidder is
                       agreeing to abide by and honor the terms of these Bidding Procedures and agrees
                       not to submit a Bid or seek to reopen the Auction after conclusion of the Auction.

               n.      Consent to Jurisdiction. Each Potential Bidder must submit to the jurisdiction
                       of the Court and waive any right to a jury trial in connection with any disputes
                       relating to Debtors’ qualification of Bids, the Auction, the development and
                       enforcement of these Bidding Procedures, the Sale documents, and the closing of
                       the Sale, as applicable.

               o.      Bid Deadline. Each Bid must be transmitted by email (in pdf or similar format)
                       so as to be actually received on or before 5:00 p.m. (prevailing Eastern Time) on
                       May 28, 2019 (the “Bid Deadline”) by the Notice Parties.

               The Debtors, in consultation with the Committee and the DIP Lenders, reserve the right
       to work with any Potential Bidder in advance of the Auction to cure any deficiencies in a Bid
       that is not initially deemed to be a Qualified Bid. The Debtors, in consultation with the
       Committee and the DIP Lenders, may accept a single Qualified Bid or multiple Bids for the
       Debtors’ Assets that if taken together in the aggregate, would otherwise meet the standards for a
       single Qualified Bid. The Debtors, in consultation with the Committee and the DIP Lenders,
       may also permit a Potential Bidder that satisfied the requirements of Section 3.a.i hereof and that
       submitted a Bid by the Bid Deadline for a material portion of the Assets but such Bid was not
       identified as a component of a single Qualified Bid consisting of multiple Bids, to participate in
       the Auction and to submit a higher or otherwise better Bid that in subsequent rounds of bidding
       may be considered, together with other Bids for the Debtors’ assets, as part of a single Qualified
       Bid.

       8.      Right to Credit Bid.

               At the Auction, subject to section 363(k) of the Bankruptcy Code, any Qualified Bidder
       who has a valid and perfected lien on any of the Assets (a “Secured Creditor”) shall have the
       right to credit bid all or a portion of the value of such Secured Creditor’s claims within the
       meaning of section 363(k) of the Bankruptcy Code, unless otherwise ordered by the Court for
       cause.

       9.      Auction.

              If the Debtors receive more than one (1) Qualified Bid, the Debtors will conduct an
       Auction to determine the Successful Bidder. If the Debtors do not receive more than one (1)
       Qualified Bid, the Debtors will not conduct an Auction and shall designate the single Qualified
       Bidder as the Successful Bidder.

                Prior to the Auction, the Debtors will notify each Qualified Bidder of the highest or
         otherwise best Qualified Bid, as determined in the Debtors’ reasonable business judgment, in
         consultation with the Committee and the DIP Lenders (the “Baseline Bid”). The determination
         of which Qualified Bid constitutes the Baseline Bid and which Qualified Bid constitutes the
         Successful Bid shall take into account any factors the Debtors reasonably deem, in consultation
         with the Committee and the DIP Lenders, relevant to the value of the Qualified Bid to the
         Debtors’ estates, which may include, among other things: (i) the amount and nature of the total
         consideration; (ii) the likelihood of the Qualified Bidder’s ability to close the applicable Sale and
01:24283965.4                                              7
                          Case 19-10479-KG              Doc 80-2         Filed 03/26/19     Page 25 of 37



         the timing thereof; (iii) the net economic effect of any changes to the value to be received by the
         Debtors’ estates from the transaction contemplated by the Qualified Bid Documents; and (iv) the
         tax consequences of such Qualified Bid (collectively, the “Bid Assessment Criteria”).

                 The Auction, if necessary, shall take place at 10:00 a.m. (prevailing Eastern Time) on
         May [30], 2019, at the offices of Young Conaway Stargatt & Taylor, LLP, 1000 North King
         Street, Wilmington, Delaware 19801, or such later date and time as selected by the Debtors
         provided notice of any change will be filed twenty-four hours prior to the Auction, or as soon as
         reasonably practicable. The Auction shall be conducted in a timely fashion according to the
         following procedures:

                    a.       The Debtors Shall Conduct the Auction.

                 The Debtors and their professionals shall direct and preside over the Auction. At the start
         of the Auction, the Debtors shall describe the terms of the Baseline Bid. All incremental Bids
         made thereafter shall be Overbids (as defined below) and shall be made and received on an open
         basis, and all material terms of each Overbid shall be fully disclosed to all other Qualified
         Bidders who submitted Bids. The Debtors shall maintain a written transcript of all Bids made
         and announced at the Auction, including the Baseline Bid, all applicable Overbids, and the
         Successful Bid.

                 Creditors of the Debtors and representatives of the Office of the United States Trustee for
         the District of Delaware, the Committee, and the DIP Lenders may attend the Auction if they
         send written notice by email to the Debtors’ counsel (kenos@ycst.com and ejustison@ycst.com)
         of their intention to attend the Auction on or before the Bid Deadline and in such notice identify
         the representatives who will attend on behalf of the creditor; provided, however, that the Debtors
         may limit the number of attendees per creditor to a reasonable number. The Qualified Bidders
         may appear at the Auction in person or through duly authorized representatives.

                    b.       Terms of Overbids.

                “Overbid” means any Bid made at the Auction by a Qualified Bidder5 subsequent to the
         Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following
         conditions:

                             (i)      Minimum Overbid Increment. The Debtors reserve the right, in
                                      consultation with the Committee and the DIP Lenders, to establish a
                                      minimum overbid increment (a “Minimum Overbid Increment”) at or
                                      prior to the Auction based on the submitted Qualified Bids. Upon the
                                      solicitation of each subsequent round of Overbids, the Debtors may, in
                                      their business judgment, in consultation with the Committee and the DIP
                                      Lenders, modify the amount or structure of the applicable Minimum
                                      Overbid Increment.

                                      Additional consideration in an Overbid may include: (1) cash and noncash
                                      consideration; provided, however, that the value for such noncash
                                      consideration shall be determined by the Debtors in their reasonable

         5
             Or Qualified Bidders, in the event of a joint bid as allowed by the Debtors.
01:24283965.4                                                        8
                      Case 19-10479-KG         Doc 80-2       Filed 03/26/19   Page 26 of 37



                                business judgment; and (2) in the case of a Bid by a Secured Creditor, a
                                credit bid of up to the full amount of such Secured Creditor’s allowed
                                secured claim, subject to section 363(k) of the Bankruptcy Code.

                        (ii)    Conclusion of Each Overbid Round. Upon the solicitation of each
                                round of applicable Overbids, the Debtors may announce a deadline (as
                                the Debtors may, in their business judgment, extend from time to time,
                                the “Overbid Round Deadline”) by which time any Overbids must be
                                submitted to the Debtors.

                        (iii)   Overbid Alterations. An applicable Overbid may contain alterations,
                                modifications, additions, or deletions of any terms of the Bid no less
                                favorable to the Debtors’ estates than any prior Bid or Overbid, as
                                determined in the Debtors’ reasonable business judgment, in consultation
                                with the Committee and the DIP Lenders, but shall otherwise comply with
                                the terms of these Bidding Procedures.

                        (iv)    Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
                                the Debtors shall announce whether the Debtors, in consultation with the
                                Committee and the DIP Lenders, have identified an Overbid as being
                                higher or otherwise better than the Baseline Bid or the Overbid previously
                                designated by the Debtors as the prevailing highest or otherwise best Bid,
                                as applicable, for a given asset package (for each asset package,
                                the “Prevailing Highest Bid”). The Debtors shall describe to all Qualified
                                Bidders the material terms of any new Overbid designated by the Debtors
                                as the Prevailing Highest Bid as well as the value attributable by the
                                Debtors to such Prevailing Highest Bid.

                c.      Consideration of Overbids.

                  The Debtors reserve the right, in their reasonable business judgment, and in consultation
         with the Committee and the DIP Lenders, to adjourn the Auction one or more times to, among
         other things: (i) facilitate discussions among the Debtors, the Committee, the DIP Lenders, and
         Qualified Bidders; (ii) allow Qualified Bidders to consider how they wish to proceed; and
         (iii) provide Qualified Bidders the opportunity to provide the Debtors with such additional
         evidence as the Debtors, in their reasonable business judgment, may require, that the Qualified
         Bidder has sufficient internal resources or has received sufficient non-contingent debt or equity
         funding commitments to consummate the proposed transaction at the prevailing Overbid amount.

                d.      Closing the Auction.

                        (i)     The Auction shall continue until there is only one Bid or collection of
                                Bids, as applicable, that the Debtors determine, in their reasonable
                                business judgment and in consultation with the Committee and the DIP
                                Lenders, to be the highest or otherwise best Bid. Upon the approval of the
                                Lenders that such Bid or Bids, as applicable, is adequate, such Bid or Bids
                                shall be declared the “Successful Bid,” and such Qualified Bidder (or
                                Qualified Bidders) the “Successful Bidder,” at which point the Auction
                                will be closed; provided, however, that in the event the Lenders submit a

01:24283965.4                                             9
                      Case 19-10479-KG         Doc 80-2     Filed 03/26/19     Page 27 of 37



                                credit bid in accordance with paragraph 8 hereof, the Lenders shall not
                                have consent rights regarding the selection of the Successful Bid(s). The
                                Auction shall not close unless and until all Qualified Bidders have been
                                given a reasonable opportunity to submit an Overbid at the Auction to the
                                then Prevailing Highest Bid. Such acceptance by the Debtors of the
                                Successful Bid is conditioned upon approval by the Court of the
                                Successful Bid.

                        (ii)    For the avoidance of doubt, nothing in these Bidding Procedures shall
                                prevent the Debtors from exercising their respective fiduciary duties under
                                applicable law.

                        (iii)   The Debtors shall not consider any Bids or Overbids submitted after the
                                conclusion of the Auction, and any such Bids or Overbids shall be deemed
                                untimely and shall under no circumstances constitute a Qualified Bid;
                                provided, however, that the Debtors, in consultation with the Committee
                                and the DIP Lenders and subject to approval by the Court, may determine
                                to accept such Bid if such Bid may otherwise be deemed the Successful
                                Bid.

                        (iv)    No later than noon on the next business day after the conclusion of the
                                Auction, the Debtors shall cause the Qualified Bid Documents for the
                                Successful Bid and Backup Bid to be filed with the Court.

                        (v)     Following the closing of the Auction, the Debtors shall not initiate contact
                                with, solicit, or encourage proposals from any person or entity with
                                respect to the Assets.

                e.      No Collusion; Good-Faith Offer.

                  Each Qualified Bidder participating at the Auction will be required to confirm on the
         record at the Auction that: (i) it has not engaged in any collusion with respect to the bidding; and
         (ii) its Bid is a good-faith offer and it intends to consummate the Sale if selected as the
         Successful Bidder.

         10.    Backup Bidder.

                a.      Notwithstanding anything in these Bidding Procedures to the contrary, if an
                        Auction is conducted, the Qualified Bidder or Qualified Bidders, in the case of a
                        joint Bid or Bids for different sets of Assets, with the next-highest or otherwise
                        second-best Bid at the Auction for such Assets, as determined by the Debtors in
                        the exercise of their reasonable business judgment, in consultation with the
                        Committee and the DIP Lenders (the “Backup Bid”), shall be required to serve as
                        a backup bidder (each a “Backup Bidder”), and each Qualified Bidder shall agree
                        and be deemed to agree to be a Backup Bidder if so designated by the Debtors for
                        such Assets.

                b.      The identity of the Backup Bidder and the amount and material terms of the
                        Backup Bid shall be announced by the Debtors at the conclusion of the Auction at
                        the same time the Debtors announce the identity of the Successful Bidder. Each
01:24283965.4                                         10
                    Case 19-10479-KG        Doc 80-2     Filed 03/26/19     Page 28 of 37



                      Backup Bidder shall be required to keep its Bid (or if a Backup Bidder submits
                      one or more Overbids at the Auction, its final Overbid) open and irrevocable,
                      until the closing of the Sale with the Successful Bidder. Each Backup Bidder’s
                      Deposit shall be held in escrow until the closing of the transaction with the
                      Successful Bidder and shall thereafter be returned within five (5) business days.

              c.      If a Successful Bidder fails to consummate the approved transactions
                      contemplated by its Successful Bid, the Debtors may, in consultation with the
                      Committee and the DIP Lenders, select the Backup Bidder as the Successful
                      Bidder, and such Backup Bidder shall, upon the approval of the Lenders that the
                      Backup Bid is adequate, be deemed a Successful Bidder for all purposes;
                      provided, however, that in the event the Lenders submit a credit bid in accordance
                      with paragraph 8 hereof, the Lenders shall not have consent rights regarding the
                      selection of the Successful Bid(s). The Debtors will be authorized, but not
                      required, to consummate all transactions contemplated by the Backup Bid without
                      further order of the Court or notice to any party. In such case, the defaulting
                      Successful Bidder’s Deposit shall be forfeited to the Debtors. The Debtors
                      specifically reserve the right to seek all available remedies against the defaulting
                      Successful Bidder, including with respect to specific performance.

       11.    Reservation of Rights.

                The Debtors reserve their rights to modify these Bidding Procedures in their reasonable
       business judgment, in consultation with the Committee and the DIP Lenders, in any manner that
       will best promote the goals of the bidding process, or impose, at or prior to the Auction,
       additional customary terms and conditions on the sale of the Assets, including, without
       limitation: (i) extending the deadlines set forth in these Bidding Procedures; (ii) adjourning the
       Auction at the Auction and/or adjourning the Sale Hearing in open court without further notice;
       (iii) adding procedural rules that are reasonably necessary or advisable under the circumstances
       for conducting the Auction; (iv) canceling the Auction; and (v) rejecting any or all Bids.

       12.    Sale Hearing.

               A hearing to consider approval of the Sale to the Successful Bidder (the “Sale Hearing”)
       is currently scheduled to take place on or before 1:00 p.m. (prevailing Eastern Time) on June 4,
       2019 before the Honorable Kevin Gross, at the Court, 824 Market Street, 6th Floor, Courtroom
       No. 3, Wilmington, Delaware 19801.

              The Sale Hearing may be continued to a later date by the Debtors, in consultation
       with the Committee and the DIP Lenders, by filing a notice prior to, or making an
       announcement at, the Sale Hearing. No further notice of any such continuance will be
       required to be provided to any party.

             At the Sale Hearing, the Debtors shall present the Successful Bid to the Court for
       approval.

       13.    Return of Deposit.

                 The Deposit of the Successful Bidder shall be applied to the Purchase Price of the
         transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
01:24283965.4                                         11
                      Case 19-10479-KG        Doc 80-2       Filed 03/26/19   Page 29 of 37



         interest-bearing escrow accounts on terms acceptable to the Debtors in their sole discretion and
         shall be returned (other than with respect to the Successful Bidder and the Backup Bidder) on or
         within five (5) business days after the Auction.

                If any Successful Bidder fails to consummate a Sale because of a breach by the
         Successful Bidder, the Debtors will not have any obligation to return the Deposit paid by such
         Successful Bidder, which may be retained by the Debtors as liquidated damages, in addition to
         any and all rights, remedies, or causes of action that may be available to the Debtors, and the
         Debtors shall be free to consummate the Sale with the Backup Bidder without the need for an
         additional hearing or order of the Court.

         14.    Fiduciary Out.

                 Nothing in these Bidding Procedures shall require the Debtors’ board of directors or
         members, as applicable, to take any action, or to refrain from taking any action, with respect to
         these Bidding Procedures, to the extent the Debtors’ board of directors or members, as
         applicable, determines, or based on the advice of counsel, that taking such action, or refraining
         from taking such action, as applicable, is required to comply with applicable law or its fiduciary
         obligations under applicable law.




01:24283965.4                                           12
Case 19-10479-KG   Doc 80-2   Filed 03/26/19   Page 30 of 37




                        Exhibit 2

                       Sale Notice
                          Case 19-10479-KG             Doc 80-2       Filed 03/26/19        Page 31 of 37

                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

    In re:                                                         Chapter 11

    F+W MEDIA, INC., et al.,1                                      Case No. 19-10479 (KG)

                                          Debtors.                 (Jointly Administered)

                                                                   Ref. Docket No. ___

           NOTICE OF PROPOSED SALE, BIDDING PROCEDURES, AUCTION, AND SALE HEARING
                     RELATED TO THE DEBTORS’ COMMUNITIES BUSINESS LINE

            PLEASE TAKE NOTICE that above-captioned debtors and debtors in possession (collectively, the
    “Debtors”) each filed a voluntary petition for relief under chapter 11 of title of the United States Code (the
    “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
    on March 10, 2019. On March 26, 2019, the Debtors filed a motion [D.I. ___] (the “Sale Motion”)2 seeking
    authority, among other things, to sell (the “Sale”) substantially all of the Debtors’ assets related to the Debtors’
    Communities business (the “Acquired Assets”) to the Successful Bidder, free and clear of all liens, claims,
    encumbrances, and other interests, other than those permitted in the applicable purchase agreement.

            PLEASE TAKE FURTHER NOTICE that, on April __, 2019, the Bankruptcy Court entered an order
    [D.I. ___] (the “Bidding Procedures Order”), granting certain of the relief sought in the Motion, including, among
    other things, approving (i) the Bidding Procedures, which were attached as Exhibit 1 to the Bidding Procedures
    Order, and (ii) procedures for the assumption and assignment of contracts and leases in connection with the Sale
    (the “Assumption and Assignment Procedures”).

             PLEASE TAKE FURTHER NOTICE that approval of the Sale of the Acquired Assets to the
    Successful Bidder may result in, among other things, the assumption, assignment, and/or transfer by the Debtors
    of certain executory contracts and unexpired leases. If you are counterparty to an executory contract or unexpired
    lease with the Debtors, you will receive a separate notice regarding the Assumption and Assignment Procedures
    that contains additional relevant dates and other information that may impact you as counterparty to such
    executory contract or unexpired lease.

            PLEASE TAKE FURTHER NOTICE that, all interested bidders should carefully read the Bidding
    Procedures Order and the Bidding Procedures in their entirety. The deadline by which all Bids must be actually
    received is 5:00 p.m. (EDT) on May 28, 2019 (the “Bid Deadline”).

                                  Contact Persons for Parties Interested in Submitting a Bid

            The Bidding Procedures set forth in detail the requirements for submitting a Qualified Bid, and any
    person interested in making an offer to purchase the Acquired Assets must comply with the Bidding Procedures.
    Only Qualified Bids will be considered by the Debtors. Any persons interested in making an offer to purchase
    the Acquired Assets should contact the Debtors’ investment banker: FTI Consulting, Inc. (“FTI”), Three Times


    1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
    are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC (3663); F+W Trade
    Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854); The Writers Store, Inc.
    (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH e-Commerce, LLC (9731). The
    headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New York, New York 10001.
    2
        Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Sale Motion.

01:24299629.1
                          Case 19-10479-KG                 Doc 80-2          Filed 03/26/19           Page 32 of 37

    Square, 9th Floor, New York, New York 10036, Attn: Glenn Tobias (Glenn.Tobias@fticonsulting.com) and
    Shane Campbell (Shane.Campbell@fticonsulting.com).

                                                   Obtaining Additional Information

            Copies of the Sale Motion and the Bidding Procedures Order, as well as all related exhibits, including
    the Form APA and the Bidding Procedures, notice of Successful Bidder (when filed),3 and all other related
    documents filed with the Bankruptcy Court (collectively, the “Sale Documents”) are available free of charge on
    the website of the Bankruptcy Court-appointed claims and noticing agent for the Chapter 11 Cases, Epiq
    Corporate Restructuring, LLC (“Epiq”), https://dm.epiq11.com/#/case/FWM/info. The Sale Documents also are
    available, free of charge, upon request to Epiq (tel: 888-437-2292 (United States); +1-503-597-535 (outside the
    United States); FWMedia@epiqglobal.com) or to the Debtors (Beth A. Olivere, paralegal, tel: 302-571-6557;
    fax: 302-576-3394; bolivere@ycst.com).

                                                     Important Dates and Deadlines

                The dates and deadlines set forth below have been established pursuant to the Bidding Procedures Order.

                1. The deadline to file an objection with the Bankruptcy Court to the entry of an order approving the
                   sale (the “Sale Order”) (collectively, “Sale Objections”) is 4:00 p.m. (EDT) on May 28, 2019 (the
                   “Sale Objection Deadline”).

                2. The deadline to submit a Qualified Bid is 5:00 p.m. (EDT) on May 28, 2019.

                3. In the event that the Debtors timely receive more than one (1) Qualified Bid, the Debtors intend to
                   conduct an Auction for the Acquired Assets. The Auction, if any, will be held at 10:00 a.m. (EDT)
                   on May 30, 2019 at the offices of counsel for the Debtors, Young Conaway Stargatt & Taylor, LLP,
                   1000 N. King Street, Wilmington, Delaware 19801 (or such other place and time as the Debtors
                   timely communicate to all entities entitled to attend the Auction). Creditors of the Debtors and
                   representatives of the Office of the United States Trustee for the District of Delaware may attend the
                   Auction if they send written notice by email to the Debtors’ proposed counsel (kenos@ycst.com and
                   ejustison@ycst.com) of their intention to attend the Auction on or before the Bid Deadline and in
                   such notice identify the representatives who will attend on behalf of the creditor; provided, however,
                   that the Debtors may limit the number of attendees per creditor to a reasonable number.
                4. The deadline for objections to the conduct of the Auction and the terms of a Sale to a Successful
                   Bidder (collectively, “Auction Objections”) is 10:00 a.m. (EDT) on June 3, 2019 (the “Auction
                   Objection Deadline”).
                5. A hearing (the “Sale Hearing”) to consider the Sale presently is scheduled to be held on June 4,
                   2019 at 1:00 p.m. (EDT), before the Honorable Kevin Gross, at the Bankruptcy Court, 824 North
                   Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801. The Sale Hearing may be
                   adjourned from time to time without further notice to creditors or other parties in interest other than
                   by announcement of the adjournment in open court or by notice filed on the docket of the Chapter
                   11 Cases.

                                                               Filing Objections

            Sale and Auction Objections, if any, must: (a) be in writing; (b) state with specificity the nature of such
    objection; (c) comply with the Bankruptcy Rules and the Local Rules of Bankruptcy Practice and Procedure of the

    3
     Within the earlier of (i) five business hours after conclusion of the Auction and (ii) noon the next business day after the conclusion of the
    Auction, the Debtors shall file on the docket and post on the Case Website under the “Sale Related Documents” tab a notice identifying the
    Successful Bidder.

                                                                  2
01:24299629.1
                       Case 19-10479-KG        Doc 80-2      Filed 03/26/19      Page 33 of 37

    United States Bankruptcy Court for the District of Delaware; and (d) be filed with the Bankruptcy Court and
    served upon, so as to be actually received on or prior to the Sale Objection Deadline or the Auction Objection
    Deadline, as applicable, by the following parties: (i) proposed counsel to the Debtors, Young Conaway Stargatt
    & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Kenneth J. Enos,
    Esq. (kenos@ycst.com) and Elizabeth S. Justison, Esq. (ejustison@ycst.com); (ii) the Office of the United States
    Trustee for the District of Delaware, 844 King Street, Suite 2207, Wilmington, Delaware, 19801, Attn: Benjamin
    A. Hackman, Esq. (Benjamin.A.Hackman@usdoj.gov); (iii) the Debtors’ investment banker, FTI Consulting, Inc.,
    Three Times Square, 9th Floor, New York, New York 10036, Attn: Glenn Tobias
    (Glenn.Tobias@fticonsulting.com) and Shane Campbell (Shane.Campbell@fticonsulting.com); (iv) counsel to the
    DIP Lenders, Halperin Battaglia Benzija, LLP, 40 Wall Street, 37th Floor, New York, New York 10005, Attn:
    Alan D. Halperin (ahalperin@halperinlaw.net); and (v) proposed counsel to the Committee, Arent Fox LLP, 1301
    Avenue of the Americas, Floor 42, New York, New York 10019, Attn: Jordana L. Renert
    (jordana.renert@arentfox.com) and Robert M. Hirsh (robert.hirsh@arentfox.com); Morris James LLP, 500
    Delaware Avenue, Suite 1500, Wilmington, Delaware 19801, Attn: Eric J. Monzo (emonzo@morrisjames.com)
    and Brya M. Keilson (bkeilson@morrisjames.com).

                     CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION:

          ANY PARTY OR ENTITY WHO FAILS TO TIMELY FILE AND SERVE A SALE OBJECTION
    ON OR BEFORE THE SALE OBJECTION DEADLINE, OR RAISE AN AUCTION OBJECTION ON
    OR BEFORE THE AUCTION OBJECTION DEADLINE, IN ACCORDANCE WITH THE ENTERED
    BIDDING PROCEDURES ORDER MAY BE FOREVER BARRED FROM ASSERTING ANY
    OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO THE TRANSFER OF THE
    TRANSFERRED ASSETS OF THE DEBTOR ESTATES FREE AND CLEAR OF LIENS, CLAIMS,
    ENCUMBRANCES, AND OTHER INTERESTS EFFECTED THEREUNDER.

    Dated:      April ___, 2019
                Wilmington, Delaware             /s/
                                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                 Pauline K. Morgan (No. 3650)
                                                 Kenneth J. Enos (No. 4544)
                                                 Elizabeth S. Justison (No. 5911)
                                                 Allison S. Mielke (No. 5934)
                                                 Jared W. Kochenash (No. 6557)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253

                                                 Proposed Counsel to the Debtors and
                                                 Debtors in Possession




                                                     3
01:24299629.1
Case 19-10479-KG   Doc 80-2   Filed 03/26/19   Page 34 of 37



                        Exhibit 3

           Notice of Assumption and Assignment
                          Case 19-10479-KG             Doc 80-2       Filed 03/26/19        Page 35 of 37


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

    In re:                                                         Chapter 11

    F+W MEDIA, INC., et al.,1                                      Case No. 19-10479 (KG)

                                          Debtors.                 (Jointly Administered)

                                                                   Ref. Docket No. ___
                       NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT OF
                CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES IN CONNECTION
                       WITH THE PROPOSED SALE OF DEBTORS’ ASSETS RELATED
                               TO THE COMMUNITIES BUSINESS LINE

    PLEASE TAKE NOTICE OF THE FOLLOWING:

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) each filed a
    voluntary petition for relief under chapter 11 of title of the United States Code (the “Bankruptcy Code”) in the
    United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on March 10, 2019. On
    March 26, 2019, the Debtors filed a motion [D.I. ___] (the “Sale Motion”)2 seeking authority, among other things,
    to sell (the “Sale”) substantially all of the Debtors’ assets related to the Debtors’ Communities business (the
    “Acquired Assets”) to the Successful Bidder, free and clear of all liens, claims, encumbrances, and other interests,
    other than those permitted in the applicable purchase agreement.

            On April __, 2019, the Bankruptcy Court entered an order [D.I. ___] (the “Bidding Procedures Order”),
    granting certain of the relief sought in the Motion, including, among other things, approving (i) the Bidding
    Procedures, which were attached as Exhibit 1 to the Bidding Procedures Order, and (ii) procedures for the
    assumption and assignment of contracts and leases in connection with the Sale (the “Assumption and Assignment
    Procedures”).

             Upon the closing of the Sale, the Debtors intend to assume and assign to the Successful Bidder(s) the
    Assigned Contracts. A schedule listing the Assigned Contracts (the “Assigned Contracts List”) may be accessed
    free of charge on the website of the Court-appointed claims and noticing agent for the Debtors’ chapter 11 cases,
    Epiq Corporate Restructuring, LLC, https://dm.epiq11.com/#/case/FWM/info (the “Case Website”). In addition,
    the cure payments, if any, necessary for the assumption and assignment of the Assigned Contracts
    (the “Cure Payments”) are set forth on the Assigned Contracts List.

          YOU ARE RECEIVING THIS NOTICE BECAUSE THE DEBTORS HAVE IDENTIFIED YOU
    AS A COUNTERPARTY TO A POTENTIAL ASSIGNED CONTRACT.

            Pursuant to the Assumption and Assignment Procedures, the Debtors reserve the right at any time before
    the closing of a Sale, to: (i) supplement the list of Assigned Contracts with previously omitted executory
    contracts or unexpired leases; (ii) remove an executory contract or unexpired lease from the list of executory

    1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
    are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC (3663); F+W Trade
    Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854); The Writers Store, Inc.
    (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH e-Commerce, LLC (9731). The
    headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New York, New York 10001.
    2
        Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Sale Motion.

01:24299884.2
                         Case 19-10479-KG          Doc 80-2        Filed 03/26/19    Page 36 of 37


    contracts and unexpired leases ultimately selected as Assigned Contracts that the Successful Bidder proposes be
    assumed and assigned to it in connection with a Sale or add to such list; and/or (iii) modify the previously stated
    Cure Payment associated with any Assigned Contract. Any counterparty impacted by such a modification will
    receive notice thereof and an opportunity to object to the proposed assumption and assignment of the Assigned
    Contract, if applicable.

                                       OBTAINING ADDITIONAL INFORMATION

            Copies of the Bidding Procedures Order, the Bidding Procedures, and any other related documents are
    available free of charge on the Case Website.

                                         IMPORTANT DATES AND DEADLINES

    1.          The deadline to file an objection with the Bankruptcy Court to the entry of an order approving the Sale
                (the “Sale Order”) is 4:00 p.m. (Eastern Time) on May 28, 2019 (the “Sale Objection Deadline”).

    2.          The Auction for the Acquired Assets, if one is necessary, will commence at 10:00 a.m. (Eastern Time)
                on May 30, 2019, at the offices of Young Conaway Stargatt & Taylor, LLP, 1000 N. King Street,
                Wilmington, Delaware 19801 (or at any other time and location as the Debtors may designate on proper
                notice).

    3.          A hearing (the “Sale Hearing”) to consider the proposed Sale will be held before the Bankruptcy Court at
                1:00 p.m. (Eastern Time) on June 4, 2019, or such other date as determined by the Court, at 824 North
                Market Street, Wilmington, Delaware 19801.

                               FILING ASSUMPTION AND ASSIGNMENT OBJECTIONS

            Pursuant to the Assumption and Assignment Procedures, objections to the proposed assumption and
    assignment of an Assigned Contract (each “Assigned Contract Objection”), including any objection relating to the
    Cure Payment, must: (a) be in writing; (b) state with specificity the nature of such objection and alleged Cure
    Payment, including applicable and appropriate documentation in support of such alleged Cure Payment;
    (c) comply with the Bankruptcy Rules and the Local Rules; and (d) be filed with the Bankruptcy Court and served
    on the following parties so as to be actually received no later than 4:00 p.m. (Eastern Time) on May [ ], 2019
    (the “Assumption and Assignment Objection Deadline”): (i) proposed counsel to the Debtors, Young
    Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware
    19801, Attn: Kenneth J. Enos, Esq. (kenos@ycst.com) and Elizabeth S. Justison, Esq.
    (ejustison@ycst.com); (ii) the Office of the United States Trustee for the District of Delaware, 844 King
    Street, Suite 2207, Wilmington, Delaware, 19801, Attn: Benjamin A. Hackman, Esq.
    (Benjamin.A.Hackman@usdoj.gov); (iii) the Debtors’ investment banker, FTI Consulting, Inc., Three
    Times Square, 9th Floor, New York, New York 10036, Attn: Glenn Tobias
    (Glenn.Tobias@fticonsulting.com) and Shane Campbell (Shane.Campbell@fticonsulting.com);
    (iv) counsel to the DIP Lenders, Halperin Battaglia Benzija, LLP, 40 Wall Street, 37th Floor, New York,
    New York 10005, Attn: Alan D. Halperin (ahalperin@halperinlaw.net); and (v) proposed counsel to the
    Committee, Arent Fox LLP, 1301 Avenue of the Americas, Floor 42, New York, New York 10019,
    Attn:     Jordana     L.    Renert     (jordana.renert@arentfox.com)       and     Robert    M.     Hirsh
    (robert.hirsh@arentfox.com); Morris James LLP, 500 Delaware Avenue, Suite 1500, Wilmington,
    Delaware 19801, Attn: Eric J. Monzo (emonzo@morrisjames.com) and Brya M. Keilson
    (bkeilson@morrisjames.com) (collectively, the “Notice Parties”). Any objections to the Successful Bidder’s
    proposed form of adequate assurance of future performance must be filed and served on the Notice Parties so as to
    be actually received no later than 10:00 a.m. (Eastern Time) on May [__], 2019.


                                                               2

01:24299884.2
                      Case 19-10479-KG           Doc 80-2        Filed 03/26/19     Page 37 of 37


                 CONSEQUENCES OF FAILING TO TIMELY FILE AND SERVE OBJECTIONS

             To the extent that any party does not timely object as set forth above, such party may be: (i) forever
    barred from objecting to the assumption and assignment of any of the Assigned Contracts identified on the
    Assigned Contracts List, including, without limitation, asserting any additional cure payments or requesting
    additional adequate assurance of future performance as it relates to the Sale to the Successful Bidder(s);
    (ii) deemed to have consented to the applicable Cure Payment, if any, and to the assumption and assignment of
    the applicable Assigned Contract as part of the Sale to the Successful Bidder(s); (iii) bound to such corresponding
    Cure Payment, if any; (iv) deemed to have agreed that the Successful Bidder has provided adequate assurance of
    future performance within the meaning of section 365(b)(1)(C) of the Bankruptcy Code; (v) deemed to have
    agreed that all defaults under the applicable Assigned Contract arising or continuing prior to the Assumption and
    Assignment Objection Deadline have been cured as a result or precondition of the assignment, such that the
    Successful Bidder or the Debtors shall have no liability or obligation with respect to any default occurring or
    continuing prior to the Assumption and Assignment Objection Deadline, and from and after the date of the
    assignment, the applicable Assigned Contract shall remain in full force and effect for the benefit of the Successful
    Bidder and such party in accordance with its terms; (vi) deemed to have waived any right to terminate the
    applicable Assigned Contract or designate an early termination date under the applicable Assigned Contract as a
    result of any default that occurred and/or was continuing prior to the assignment date; and (vii) deemed to have
    agreed that the terms of the Sale Order shall apply to the assumption and assignment of the applicable Assigned
    Contract.

    Dated:      April ___, 2019
                Wilmington, Delaware              /s/
                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  Pauline K. Morgan (No. 3650)
                                                  Kenneth J. Enos (No. 4544)
                                                  Elizabeth S. Justison (No. 5911)
                                                  Allison S. Mielke (No. 5934)
                                                  Jared W. Kochenash (No. 6557)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253

                                                  Proposed Counsel to the Debtors and
                                                  Debtors in Possession




                                                             3

01:24299884.2
